Citation Nr: 0908340	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to an initial compensable rating for a heel 
spur, right foot.

2.  Entitlement to service connection for a bilateral ankle 
condition.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1982 
to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia. 

FINDINGS OF FACT

1.  The Veteran's service-connected heel spur, right foot is 
manifested by complaints of functional loss due to the 
inability to walk and objective findings of no functional 
impairment; the Veteran's symptoms are relieved by the use of 
orthotics.

2.  The Veteran complained of and was treated for ankle 
symptoms during service but the record contains no competent 
evidence of a current bilateral ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a heel spur, 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, 
Diagnostic Codes 5299-5273 (2008).

2.  A claimed bilateral ankle disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating - heel spur, right foot

The Veteran asserts that a compensable rating is warranted as 
his functional loss due to the heel spur is the inability to 
walk.

In a rating decision dated in October 2004 the RO granted 
service connection for heel spur, right foot, with a 
noncompensable rating effective October 1, 2004.  The Veteran 
has appealed this initial rating.  The Board notes that the 
Veteran's heel spur, right foot disability has been evaluated 
under the provisions of Diagnostic Code 5299-5273 since 
service connection was granted.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Diagnostic Code 5273 provides ratings for os calcis or 
astragalus, malunion of moderate deformity to be rated 10 
percent disabling; or os calcis or astragalus, malunion of 
marked deformity to be rated 20 percent disabling.  38 C.F.R. 
§ 4.71a.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) include an October 1988 
complaint of stiff and painful right ankle.  Physical 
examination was negative for edema, erythema, or ecchymosis 
but found "[slight] tenderness to compression of the 
Achilles tendon and release of palpation plantar aspect of 
calcaneus."  Diagnosis was "plantar fasciitis/tendonitis."  
In April 2000 the Veteran was diagnosed with heel spur and 
fit with custom orthotics.

The Veteran was accorded a pre-retirement examination dated 
in June 2004.  The Veteran reported stiffness when resting 
and pain and stiffness while walking or standing.  He stated 
that he must limit all physical activities but the condition 
did not result in any time lost from work.  He further 
reported that he wears orthotics to relieve his symptoms.  
Physical examination found no tenderness, weakness, edema, 
atrophy or disturbed circulation.  The Veteran did not have 
any limitation with standing and walking.  It was noted that 
the symptoms and pain were relieved by the corrective shoes.  
Gross examination of all other joints and muscles in the feet 
and toes was within normal limits.  X-ray revealed heel spurs 
and the physician diagnosed the Veteran with bilateral heel 
spurs with pain greater in the right foot than left foot.

As stated before, the Veteran has been accorded a 
noncompensable rating disability for a heel spur, right foot 
under the provisions of Diagnostic Code 5273.  While the 
evidence confirms a calcaneal spur with pain and stiffness 
with activity, there is no evidence of malunion or moderate 
deformity of the calcaneus.  Accordingly, entitlement to a 
compensable disability rating for a right heel disability 
must be denied.  See, 38 C.F.R. § 4.71a, Diagnostic Code 
5273.    

The Board must also consider whether the Veteran may receive 
a higher rating under other Diagnostic Codes.  Another 
potentially applicable Diagnostic Code is 5284 pertaining to 
other injuries of the foot.  A 10 percent rating contemplates 
moderate foot injury.  A 20 percent rating contemplates 
moderately severe injury.  A 30 percent rating contemplates 
severe injury.  A 40 percent rating is warranted with actual 
loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.   

While STRs reveal ankle injuries there is no evidence of 
injuries to the feet.  During a pre-retirement examination 
dated in June 2004 the Veteran reported stiffness when 
resting and pain and stiffness while walking or standing.  
Physical examination found no tenderness, weakness, edema, 
atrophy or disturbed circulation.  The Veteran's reported 
symptoms have been considered.  However, in light of the 
competent, highly probative medical evidence indicating that 
the symptoms are relieved by orthotics, a disability picture 
approximating moderate disability of the foot is not shown.  

Accordingly, the Board concludes that a compensable rating 
for heel spurs, right foot, is not warranted for any period 
of time covered by this appeal under either Diagnostic Code 
because the weight of the probative evidence does not show 
that the criteria for a higher rating are approximated.  The 
Board has considered whether staged ratings are warranted 
pursuant to Fenderson, but finds that they are not because 
the disability picture has not exhibited changes in severity 
during the period covered by this claim.  
The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Board further finds that assignment of an extra-schedular 
rating is not warranted since there is no evidence of any 
residuals stemming from the Veteran's service-connected heel 
spur, right foot that has resulted in marked interference 
with his earning capacity or employment or necessitated 
frequent periods of hospitalization.  Furthermore, there is 
no indication in the claims file that his disability picture 
is not contemplated by the rating schedule.

II.  Service connection - bilateral ankle condition

The Veteran also seeks service connection for a bilateral 
ankle condition, which he attributes to ankle sprains during 
service.  He reports that he was diagnosed as having bursitis 
and arthritis of the ankles mid-way through his military 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Arthritis, if present, may be presumed 
to have been incurred during active military service if it 
become manifest to a degree of 10 percent within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

STRs include complaints of a stiff right ankle in October 
1988, bursitis in January 1992,  and left ankle pain in 
January 2000 and December 2003.  In October 1988 the Veteran 
was seen with complaints of a stiff and painful right ankle 
for the past two weeks.  There was slight tenderness to 
compression of the Achilles tendon and release of palpation 
plantar aspect of calcaneus.  He was diagnosed with plantar 
fasciitis/tendonitis.  In January 1992, he reported on a 
report of medical history form that he had swollen or painful 
joints.  The physician's summary was that the Veteran had 
bursitis of the left ankle.  In January 2000, the Veteran was 
seen with a left malleolus sprain.  Physical findings were 
mild edema.  The December 2003 report noted that the Veteran 
had rolled his left ankle while running.  Physical 
examination found the foot to be normal and non-tender and 
the ankle to be normal with normal range of motion.  His gait 
was limited by pain.  Impression was left ankle sprain.

During a pre-retirement examination dated in June 2004, the 
Veteran reported bursitis in his right ankle with symptoms of 
pain, swelling, and stiffness that occur intermittently as 
often as daily with each occurrence lasting 4-5 hours.  He 
stated that his ability to run or conduct impact activities 
during flare-ups is diminished but reported that the 
condition does not cause incapacitation or result in any time 
lost from work.  Physical examination found the joint's 
appearance within normal limits, bilaterally.  Range of 
motion of the right and left ankle joint was Dorsiflexion 20 
degrees and plantar flexion 45 degrees.  The range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination.  Examination of the ankles 
did not reveal any deformity.  Bilateral ankle x-rays were 
noted to be within normal limits.  The physician opined that 
he could not render a diagnosis because "there is no 
pathology to render a diagnosis."

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current bilateral ankle disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder and of any competent 
evidence relating any claimed current disorder to an injury 
in service, service connection for a claimed diagnosis of 
bilateral ankle condition must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328.

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As the Veteran's 
assertions alone are not competent evidence to show that he 
has a diagnosed disability of a bilateral ankle condition, 
competent medical evidence is required to substantiate his 
claim.  The physician did not diagnose a current disability 
nor is there any other medical evidence of record to support 
his claim.  Accordingly, service connection must be denied.  

When a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected.  38 C.F.R. § 3.303(b), 
see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding 
that when a chronic disease is identified in service and at 
any time after service, service connection will be granted 
without the need for nexus evidence).  Having earlier found 
that the Veteran does not have a current ankle disability, it 
follows that if there is no current disability there 
obviously is no chronicity.

The Board notes that the Veteran served in Kuwait during 
Desert Storm and the Board has therefore considered whether 
the application of 38 C.F.R. § 3.317 (compensation for 
certain disabilities due to undiagnosed illnesses) is 
warranted.  However, in this case the Veteran claims that his 
claimed ankle disabilities began prior to his service in 
Kuwait and therefore these criteria are not applicable.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Regarding the Veteran's appeal of the initial rating assigned 
to heel spur, right foot, Courts have held that, once service 
connection is granted, the claim is substantiated; additional 
notice is not required; and any defect in the notice is not 
prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, discussion of whether the notice 
requirements as set forth in Vazquez-Flores v. Peake have 
been met is also not warranted.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

To the extent there was any notice error with regard to the 
claim for service connection, the presumption of any 
prejudice is overcome in this case.  Based on the notices 
that were provided by VA, the Veteran is reasonably expected 
to understand what is required to substantiate his claim.  
The rating decision and statement of the case, which 
indicated the reasons for denying the claims, in conjunction 
with the notice of the applicable criteria for service 
connection that were provided to him in the statement of the 
case provided the Veteran with notice such that he is 
reasonably expected to understand what evidence to submit to 
substantiate his claim.  Although it is unclear what notice, 
if any, was provided to the Veteran, he returned a form 
indicating that he had no additional evidence.  

Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  A pre-discharge examination was 
provide and associated with the claims file.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v Brown, 4 Vet. App. 384 
(1993).


ORDER

Entitlement to a compensable rating for heel spur, right foot 
is denied.

Service connection for a bilateral ankle condition is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


